*583Opinion of the Court
Darden, Judge:
. The inquiry made by the law officer into the providence of accused’s guilty plea to absence without leave, escape from custody, assault, and attempted escape, in violation of Articles 86, 95, 91, and 80, Uniform Code of Military Justice, 10 USC §§ 886, 895, 891, and 880, respectively, is comparable to that found in United States v Care, 18 USCMA 535, 40 CMR 247. In addition, the accused’s written mitigating statement in explanation of his conduct relative to the assaults and attempted escape buttresses our determination that his plea is provident. However, the procedure followed ■ in this case would not meet the standard that must apply to cases triéd thirty days after the decision in United States v Care, supra.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.